Order filed March 24, 2020




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-20-00159-CR
                                       ____________

                    EX PARTE LIONEL JOSEPH NEWMAN


                     On Appeal from the 179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1647260


                                        ORDER

       The clerk’s record was filed March 18, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order signed January 14, 2020 denying
appellant’s application for writ of habeas corpus.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 23, 2020 containing the January 14, 2020 order.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.